Citation Nr: 1752215	
Decision Date: 11/15/17    Archive Date: 11/22/17

DOCKET NO.  14-06 888	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to increases in the (10 percent prior to July 30, 2013 and 30 percent from that date) ratings assigned for a respiratory disability (constructive bronchiolitis-previously exercise induced asthma).

2.  Entitlement to a compensable rating for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

N. Staskowski, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from September 1977 to August 1997.  These matters are before the Board of Veterans' Appeals (Board) on appeal from a May 2012 rating decision by the Jackson, Mississippi, Department of Veterans Affairs (VA) Regional Office (RO), which continued a 10 percent rating for exercise induced asthma, and continued a 0 percent rating for left ear hearing loss.  A February 2014 rating decision increased the rating for the service connected respiratory disability (recharacterized as constructive bronchiolitis) to 30 percent, effective July 30, 2013, and granted service connection for right ear hearing loss, assigning a 0 percent rating for bilateral hearing loss disability.  In August 2016 a videoconference hearing was held before the undersigned, a transcript is in the record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action on his part is required.


REMAND

The Board finds that further development of the record is necessary to comply with VA's duty to assist the Veteran in facts pertinent to his claims.

At the August 2016 videoconference hearing the Veteran testified that he received VA treatment for his respiratory disability (including with steroids).  Up-to-date records of such treatment, including pharmacy record, are pertinent evidence, are constructively of record, and must be secured.  He also indicated that he felt his prior respiratory examinations do not reflect the current severity of his disability, including its impact on his ability to engage in strenuous activity/exercise.
In September 2012 correspondence the Veteran indicated that he is regularly tested for hearing loss at work.  As the findings on such testing may reflect or suggest a compensable level of hearing loss severity, the reports of the testing must be secured.  Also, at the August 2016 videoconference hearing the Veteran testified that his hearing acuity has declined since he was last examined by VA.  His testimony triggers VA's duty to assist him by providing a contemporaneous examination.  

Accordingly, the case is REMANDED for the following:

1.  The AOJ should ask the Veteran to identify all providers of evaluations and treatment he has received for respiratory complaints and hearing loss during the pendency of the instant claim, and to submit authorizations for VA to secure records of such evaluations and treatment from the private providers identified, to specifically include those from the employer who is monitoring his hearing.  The AOJ should secure complete clinical records of the evaluations and treatment from all providers identified (i.e., any not already associated with the record), to include up-to date records of VA treatment, and related pharmacy records..

2.  Thereafter, the AOJ should arrange for a respiratory diseases examination of the Veteran to assess the severity of his service-connected respiratory disability.  The Veteran's claims file and the provisions of 38 C.F.R. §§ 4.96, 4.97 must be reviewed by the examiner in conjunction with the examination, and the examination should be conducted in accordance with the provisions therein (included the diagnostic studies specified).  The examiner should:

(a)  Describe all pertinent findings in detail (noting in particular the results of pulmonary function studies and the treatment prescribed.

(b)  Elicit from the Veteran a description of the impact his respiratory disability has on occupational and daily activity functioning, and opine whether the description is consistent with the level of respiratory impairment shown by testing.  

(c)  If not, opine regarding the impact on function that would be expected from the level of respiratory disability shown by testing.

(d)  Indicate whether or not the Veteran's respiratory disability has any manifestations or related impairment not reflected by regular schedular criteria, and if so, describe such in detail.

The examiner should include rationale with all opinions.

3.  The AOJ should also arrange for an audiological evaluation of the Veteran (with audiometric studies) to assess the severity of his bilateral hearing loss disability.  The Veteran's claims file must be reviewed by the examiner in conjunction with the examination.  In addition to reporting the results of the audiometry, the examiner should:

(a)  Elicit from the Veteran a description of the impact his hearing loss has on occupational and daily activity functioning, and opine whether the impact he describes is consistent with the level of hearing impairment shown by audiometric studies.
(b)  If not, opine regarding the impact on functioning that would be expected from the level of hearing loss shown by audiometry.

(c)  Indicate whether or not the Veteran's hearing loss is manifested by any impairment that is not reflected by the regular schedular criteria.

The examiner should include rationale with all opinions.

4.  The AOJ should then review the record and readjudicate these claims.  If either remains denied, the AOJ should issue an appropriate supplemental statement of the case, afford the Veteran and his representative opportunity to respond, and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.§§ 5109B, 7112 (West 2012).


_________________________________________________

GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

